Citation Nr: 1037813	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-13 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for coronary artery disease with stent and 
coronary artery bypass grafting.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from March 1968 to October 1972.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for coronary artery 
disease (CAD) with stent and coronary artery bypass grafting 
(CABG).  In February 2008, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In May 2008, the Board remanded the Veteran's appeal to 
the RO for additional action.  In April 2010, the Board requested 
an opinion from an independent medical expert (IME) in 
cardiology.  In May 2010, the requested IME opinion was 
incorporated into the record.  In July 2010, the Veteran and his 
accredited representative were provided with a copy of the IME 
opinion.  


FINDINGS OF FACT

1.  The Veteran's chronic CAD with stent and CABG have not been 
shown to be the result of VA surgical treatment, hospital care, 
or medical treatment.  

2.  No additional chronic disability has been shown to be the 
result of VA surgical treatment, hospital care, or medical 
treatment.  


CONCLUSION OF LAW

CAD with stent and CABG were not incurred as the result of VA 
surgical treatment, hospital care, or medical treatment. 38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the Department of Veterans Affairs 
(VA) will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In reviewing 
the Veteran's claim, the Board finds that the RO issued VCAA 
notices to the Veteran in April 2005, November 2005, and May 2008 
which informed him of the evidence generally needed to support a 
claim of compensation under the provisions of 38 U.S.C.A. § 1151; 
what actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The April 2005 VCAA notice was 
issued prior to the June 2005 rating decision from which the 
instant appeal arises.  Following the issuance of the other 
notices, the claim was readjudicated by way of an August 2008 
supplemental statement of the case.  

The Veteran was afforded a videoconference before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.  The 
Board remanded the Veteran's appeal to the RO for additional 
action.  The RO wrote to the Veteran in May 2008 to obtain 
information pertaining to his medical care and to obtain medical 
record release forms.  Following the Veteran's response, the RO 
was able to obtain records from all the providers for which the 
Veteran provided release forms with the exception of records from 
R. Hanson, M.D.  The veteran was informed of the unavailability 
of the records by way of the July 2009 supplemental statement of 
the case.  See 38 C.F.R. § 3.159(e).  The Veteran also submitted 
a records release form for Riverview Hospital, however, the Board 
notes that records from that facility had been obtained 
previously.  The RO also obtained and associated additional VA 
medical records with the claims folder.  Accordingly, the RO 
substantially complied with the Board's remand orders.  The Board 
requested an IME opinion.  The IME opinion has been incorporated 
into the record and was provided to the Veteran.  To that end, 
when the VA undertakes to obtain an opinion, it must ensure that 
the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that there has been substantial 
compliance with its IME opinion request  and further action is 
not required.  

There remains no issue as to the substantial completeness of the 
Veteran's claim.  All relevant facts have been developed to the 
extent possible.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met as set forth above.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Consequently, the Board now turns to 
the merits of the Veteran's claim.  

II.  38 U.S.C.A. § 1151 (West 2002)

The Veteran asserts that compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for CAD with stent and CABG is 
warranted as the VA physicians who took his July 2002 complaints 
of chest pain at the Birmingham, Alabama, VA Medical Center 
(VAMC) failed to properly examine him; to identify his immediate 
need for cardiovascular treatment; and to treat him.  The 
Veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 was received by the VA in July 2004.

The provisions of 38 U.S.C.A. § 1151 (West 2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded 
for a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected.  For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the Veteran's willful 
misconduct and - 
   (1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by the 
Secretary, either by a Department employee 
or in a Department facility as defined in 
section 1701(3)(A) of this title, and the 
proximate cause of the disability or death 
was - 
  (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or
  (B) an event not reasonably foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2009) clarify that:

(a) Claims subject to this section - (1) 
General.  Except as provided in paragraph 
(2), this section applies to claims 
received by VA on or after October 1, 1997.  
This includes original claims and claims to 
reopen or otherwise readjudicate a previous 
claim for benefits under 38 U.S.C. § 1151 
or its predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i). For claims received by VA 
before October 1, 1997, see § 3.358.

***

  (b)  Determining whether a veteran has an 
additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the Veteran's 
condition immediately before the beginning 
of the hospital care, medical or surgical 
treatment, examination, training and 
rehabilitation services, or compensated 
work therapy (CWT) program upon which the 
claim is based to the Veteran's condition 
after such care, treatment, examination, 
services, or program has stopped.  VA 
considers each involved body part or system 
separately.  

  (c)  Establishing the cause of additional 
disability or death.  Claims based on 
additional disability or death due to 
hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated work 
therapy program must meet the causation 
requirements of paragraph (d)(3) of this 
section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must show 
that the hospital care, medical or surgical 
treatment, or examination resulted in the 
Veteran's additional disability or death. 
Merely showing that a Veteran received 
care, treatment, or examination and that 
the Veteran has an additional disability or 
died does not establish cause.
  (2) Continuance or natural progress of a 
disease or injury.  Hospital care, medical 
or surgical treatment, or examination 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the care, treatment, or examination was 
furnished unless VA's failure to timely 
diagnose and properly treat the disease or 
injury proximately caused the continuance 
or natural progress.  The provision of 
training and rehabilitation services or CWT 
program cannot cause the continuance or 
natural progress of a disease or injury for 
which the services were provided.  
  (3) Veteran's failure to follow medical 
instructions. Additional disability or 
death caused by a veteran's failure to 
follow properly given medical instructions 
is not caused by hospital care, medical or 
surgical treatment, or examination.  

(d) Establishing the proximate cause of 
additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that 
the hospital care, medical or surgical 
treatment, or examination caused the 
Veteran's additional disability or death 
(as explained in paragraph (c) of this 
section); and
  (i) VA failed to exercise the degree of 
care that would be expected of a reasonable 
health care provider; or  (ii) VA furnished 
the hospital care, medical or surgical 
treatment, or examination without the 
Veteran's or, in appropriate cases, the 
Veteran's representative's informed 
consent.  To determine whether there was 
informed consent, VA will consider whether 
the health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter 
that are immaterial under the circumstances 
of a case will not defeat a finding of 
informed consent. Consent may be express 
(i.e., given orally or in writing) or 
implied under the circumstances specified 
in § 17.32(b) of this chapter, as in 
emergency situations.  (2) Events not 
reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional 
disability or death was an event not 
reasonably foreseeable is in each claim to 
be determined based on what a reasonable 
health care provider would have foreseen.  
The event need not be completely 
unforeseeable or unimaginable but must be 
one that a reasonable health care provider 
would not have considered to be an ordinary 
risk of the treatment provided. In 
determining whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with the 
informed consent procedures of § 17.32 of 
this chapter.  

A July 2002 VA hospital summary from the Birmingham, Alabama, 
VAMC states that the Veteran complained of chest pain of one 
week's duration, diaphoresis, and shortness of breath.  He 
presented a history of having undergone recent angioplasty and 
stent placement on June 24, 2002.  The Veteran was admitted to 
the VAMC on July 15, 2002; afforded a cardiologic consultation; 
and placed on telemetry and prescribed medication for the 
management of his chest pain.  He was discharged to his home on 
July 16, 2002, with instructions to follow up with the VAMC's 
primary care clinic.  

A March 2003 hospital summary from Riverview Regional Medical 
Center conveys that the Veteran was admitted upon his complaints 
of recurrent angina, hypertension, and a past history of tobacco 
use.  The Veteran subsequently underwent cardiac catheterization 
and a "redo single vessel coronary artery bypass grafting."  

In his May 2004 claim, the Veteran advanced that he sought 
compensation under the provisions of 38 U.S.C.A. § 1151 "due to 
negligence at the Birmingham VA medical facility."  He asserted 
he was admitted to the Birmingham, Alabama, VAMC's emergency room 
on July 12, 2002, with severe chest pain.  The Veteran averred 
that:

If the VA doctor at the Birmingham VAMC in 
July 02 had taken the time to examine me 
thoroughly, he would have found the 
blockages and possibly only had to put in a 
stent.  His inaction nearly cost me my 
life.  In addition, it caused me to have 
by-pass surgery again, which led to current 
total and permanent disability.  

In his July 2005 notice of disagreement, the Veteran conveyed 
that:

Just [to] restate my claim, I was seen at 
the VA hospital on July 16, 2002, for chest 
pains.  At the time, the VA doctor did not 
run any tests to determine the cause, he 
should have done a heart [c]atheterization.  
If he had, he would have discovered the 90% 
blockage which later led to my massive 
heart attack on March 16, 2003, and 
subsequent bypass surgery.  

In his April 2006 Appeal to the Board (VA Form 9), the Veteran 
clarified that:

The VA Hospital in Birmingham, AL failed to 
diagnose my heart condition.  The 
[statement of the case] says I had a 
[electrocardiographic study] on Jul 15, 02, 
this is not true.  The doctor came in with 
a group of interns and only looked at me 
and said it was not my heart.  He then just 
left.  As I stated before, I was released 
from the VA Hospital and continued to have 
pain until I was admitted to a local 
hospital (Riverview Hospital in Gadsden) 
where they did a heart catheterization and 
discovered a major blockage.  

At the February 2008 videoconference before the undersigned 
Veterans Law Judge, the Veteran reiterated that when he sought 
treatment for chest pain at the VAMC in July 2002, the treating 
VA cardiologist performed no testing.  He testified further that:

He came to my bed and he asked me, he says, 
where's it hurting at, and I told him.  
Then he looked at me and says it can't be 
your heart and turned away.  Well, he told 
Dr. W[]. to discharge me and turned away 
and left.  That was it.  

A March 2008 written statement from R. N. F., M.D., notes that 
the Veteran was his patient.  Dr. F. commented that:

Upon the patient's request and [the 
accredited representative's] request, I am 
submitting the following opinion.  This is 
based on the patient's account and the 
account of events as documented in your 
letter.  

1)  The patient was at risk of having 
a possible cardiac event between the 
time he was seen by the VA physician 
and until the time he presented at 
Riverview Regional Medical Center.  

2)  It is certainly possible that the 
coronary stenosis that needed re-do 
bypass could have gotten worse between 
July 2002 and March 2003.  A review of 
the prior angiogram will better 
determine this possibility.  

3)  I almost never state to any 
patient that he or she will likely 
succumb to a heart attack.  I do 
explain that when an artery that 
supplies a major territory has 
blockage, which could lead to a heart 
attack, the possibility of a major 
adverse cardiac event (including 
death) is high.  

4)  The notion that early action could 
have avoided surgery is medically 
debatable, but the idea that the 
patient would have been best served by 
early and appropriate medical work-up 
is not.  Early evaluation and 
treatment would have minimized the 
risk by shortening the duration the 
patient was left untreated.  

5)  The conditions that necessitated 
repeat bypass surgery and recuperation 
from the surgery itself, no doubt 
added to the patient's overall 
disability.  

In a June 2008 written statement, the Veteran asserted that: he 
went to the Birmingham, Alabama, VAMC with chest pains; the 
treating VA physicians were aware of his medical history and 
chose to ignore it; he was provided "no treatment;" he 
continued to have chest pains until March 2003; and he "was seen 
by a more competent doctor" in March 2003; and subsequently 
underwent major surgery at Riverview Regional Medical Center.  

A June 2009 VA evaluation conveys that:

EXAMINER'S MEDICAL OPINION:  The VA's 
carelessness, negligence, lack of proper 
skill, error in judgment or instance of 
similar fault on VA's part in furnishing 
hospital care, medical or surgical 
treatment, or examination proximately DID 
NOT CAUSE OR RESULT IN the Veteran's 
additional disability.  

RATIONALE FOR OPINION GIVEN:  Based on the 
standard of care Vet[eran] would have 
received similar treatment at other 
facilities; prior to admission to the 
[Birmingham, Alabama, VAMC] on 07/15/02, he 
had recently been discharged from Riverview 
Medical Center in Gadsden, Al[abama] where 
he had undergone a stent and angioplasty on 
June 24, 2002, EF was normal at @67%, 
[electrocardiographic study] revealed no ST 
elevation or depression, or presence of Q 
waves, and cardiac enzymes were negative 
for acute [myocardial infarction], he was 
admitted to the telemetry unit on 07/15/02, 
appropriate labs, [electrocardiographic 
study], history, examinations, and 
medications were included in the treatment 
plan, with improvement in chest pain, 
Vet[eran] was subsequently discharged home 
on 07/16/10 with medication and 
instructions to [follow up] with [his 
primary care provider] in 1-2 weeks; based 
on current standards of care, it is the 
opinion of the examiner that the 
[Birmingham, Alabama, VAMC] followed proper 
protocol in treating this Veteran's 
[complaint of] chest pain on 7/15/02, 
therefore the [Birmingham, Alabama, VAMC] 
did not fail to properly examine the 
Veteran.  Nor was the [Birmingham, Alabama, 
VAMC] careless, negligent, lacked proper 
skills, or erred in judgment in treating 
this Veteran.  The examiner found no fault 
in the [Birmingham, Alabama, VAMC]'s part 
in furnishing hospital care, medical or 
surgical treatment, or examination as 
clinically indicated as Vet[eran] suffered 
no permanent disability.    (emphasis in 
the original).  

In an August 2009 written statement, the Veteran advanced that 
the July 2009 VA evaluation was in error in concluding that his 
July 2002 VA treatment was proper.  He believed that his March 
2003 repeat bypass surgery, in and of itself, was indicative of 
the fact that he was provided negligent treatment by the VA and 
suffered additional disability as a result.  

The May 2010 IME opinion states:

Questions:

1.  Whether the Veteran's 
hospitalization and treatment at the 
VAMC between July 15, 2002 and July 16, 
2002, was performed within appropriate 
medical standards?  

ANSWER:  The care was provided within the 
standard of care during 2002 and would have 
also met the standard of care in 2010.  He 
was evaluated with physical examination 
(reproducing his chest pain) as well as 
serial enzyme measurements and 
electrocardiography which was negative.  In 
my opinion, given his recent stent 
placement (approximately 3 weeks earlier), 
further evaluation would not have been 
warranted at that time.  

2.  Did the Veteran sustain any 
additional disability as the result of 
his hospitalization and treatment at 
the VAMC between July 15, 2002 and July 
16, 2002?

ANSWER:  NO.  The natural progression of 
his disease has been observed from before 
hospitalization (July 2002) until after 
that hospitalization.  In addition, his 
most recent level of LV function based on 
electrocardiography (10/2007) and contrast 
left ventriculography (4/2008) suggests he 
has not suffered significant myocardial 
injury as a result of his CAD.  

3.  If the Veteran is determined to 
have sustained additional disability as 
the result of his hospitalization and 
treatment at the VAMC between July 15, 
2002 and July 16, 2002, is it more 
likely than not; at least as likely as 
not; or less likely as not that the 
cause of such disability was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the VA; or an event not reasonably 
foreseeable by a reasonable health care 
provider?  

ANSWER:  I did not observe any additional 
disability as per my answer to Question 2.  
Overall, his care at the Birmingham VAMC 
met the standards of care.  (emphasis in 
the original).  

The Board has reviewed the evidence of record including the 
Veteran's testimony and written statements on appeal.  The 
Veteran asserts that compensation under the provisions of 38 
U.S.C.A. § 1151 for CAD with stent and CABG is warranted as he 
went to the Birmingham, Alabama, VAMC in July 2002 complaining of 
chest pain; was sent home without being treated; and subsequently 
required a March 2003 cardiac catheterization and repeat CABG.  
No medical professional has opined that (1) the Veteran's July 
2002 treatment at the Birmingham, Alabama, VAMC was in any way 
improper or (2) that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing medical treatment and hospital care 
caused the Veteran to sustain additional chronic disability.  
Indeed, both the July 2009 VA evaluation and the May 2010 IME 
opinion expressly concluded that the July 2002 VA treatment met 
all relevant standards of care in 2002 and at the present time.  
While he opined that the Veteran's CAD progressed after the July 
2002 VA hospitalization, Dr. F. did not identify any improper 
treatment or failure to treat on the part of the VA.  

To the extent that he reports that his July 2002 VA hospital care 
and treatment was negligent, the Board finds that the Veteran, as 
a lay person, is not competent to render an opinion as to the 
propriety of his July 2002 VA treatment.  This is a matter which 
requires medical expertise.  Moreover, even if he were competent 
to provide such an opinion, and his statements were found 
credible, his opinion is outweighed by the more probative 
private, VA, and IME medical opinions which determined that the 
VA treatment was appropriate and within the relevant standards of 
medical care.  As these opinions are supported by clear 
rationales, they outweigh the Veteran's lay opinion which is not 
supported by any medical authorities.  Furthermore, the Board 
finds that, with respect to one assertion, the Veteran is not 
credible.  Specifically, to the extent that the Veteran currently 
asserts that he received no evaluation or VA medical treatment 
for his July 2002 complaints of chest pain, the Board finds him 
not credible as the VA clinical documentation of record from the 
time of his hospitalization clearly shows otherwise.  The Board 
finds credible the written documentation that was prepared at the 
time of the Veteran's hospitalization rather than recollections 
of the Veteran several years after the hospitalization.  
Therefore, the Board concludes that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for CAD with stent 
and CABG is not warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for CAD with stent and CABG is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


